Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 1 of 17




                              EXHIBIT A
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 2 of 17




  DISTRICT COURT, 19TH JUDICIAL DISTRICT,
  WELD COUNTY, STATE OF COLORADO
  901 Ninth Avenue                                          DATE FILED: March 24, 2020 2:22 PM
  Greeley, Colorado 80631                                   FILING ID: 57E4DE7FA7539
  970-475-2400                                              CASE NUMBER: 2020CV30246


  Plaintiff:    GREAT WESTERN DAIRY, LLC, a
  Colorado limited liability company                               ▲COURT USE ONLY ▲

  v.

  Defendant: MWI VETERINARY SUPPLY CO., an
  Idaho corporation.

  Daniel D. Williams, No. 38445
  Colleen M. Koch, No. 51411
  Hutchinson Black and Cook, LLC
  921 Walnut Street, Suite 200                                    Case Number:
  Boulder, CO 80302
  (303) 442-6514                                                  Courtroom/Division:
  williams@hbcboulder.com
  koch@hbcboulder.com
  Attorneys for Plaintiff


                                         COMPLAINT


       Plaintiff Great Western Dairy, LLC (“Great Western”), for its Complaint against MWI
Veterinary Supply Co. (“MWI”), states as follows:

                                      INTRODUCTION

        1.      MWI supplied a nutrient dispensing system to Great Western, to be used to dispense
nutrients into feed for Great Western’s dairy herd in precise amounts so as to promote the health
of the herd. MWI was responsible for servicing and maintaining the system, and promised that if
Great Western purchased MWI’s nutrients, the system would work to an extreme degree of
accuracy. But it did not work as promised. MWI’s system, under the maintenance of MWI’s
technician, failed catastrophically and caused devastating Vitamin D poisoning to Great Western’s
dairy herd. Through this lawsuit, Great Western seeks compensation for the harm MWI has
caused.

                         PARTIES, JURISDICTION, AND VENUE

       2.     Plaintiff Great Western Dairy, LLC, a Colorado limited liability company, is a
commercial dairy located in Ault, Colorado. In the Fall of 2018, Great Western has a dairy herd
of approximately 11,000 animals, including 4,200 milking cows.
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 3 of 17




       3.       Defendant MWI Veterinary Supply Co. (“MWI”) is an Idaho corporation registered
to do business in the State of Colorado. It conducts business under the trade name MWI Animal
Health. It is the successor-in-interest to a company formerly known as Micro Beef Technologies,
Ltd.

        4.      Jurisdiction and venue are proper in this Court because: Defendant transacts
business in this state; this lawsuit concerns services to be performed in Weld County; it concerns
injuries suffered by Plaintiff in Weld County; Plaintiff is a resident of Weld County; and Defendant
is not a resident of Colorado.

                                   GENERAL ALLEGATIONS

         5.     Commercial dairy production in the United States is an endeavor requiring
precision, so as to produce milk for human consumption that is of the highest quality and in
quantities sufficient for a dairy facility to be commercially viable. The operation of a modern dairy
facility requires, among other things, monitoring the cows’ intake of food and nutrients to optimize
milk production. Commercial dairies supplement feed for their cows with specific quantities of
nutrients based on recommendations from nutritionists trained in maintaining the health of the
dairy cow herd.

       6.      In 2014, Becky Meyring, a sales representative for MWI, approached Great
Western concerning Great Western buying a nutrient dispensing system. She provided a written
proposal to Great Western dated June 2014 (the “Proposal”).

       7.         The key terms of MWI’s Proposal relevant to this lawsuit are as follows:

             a. MWI would install its “Micro Weigh Feed Additive System” (the “System”) at
                Great Western’s facility. The system would “accurately weigh[]” both dry and
                liquid feed additives “in half gram increments.”

             b.    MWI would “GUARANTEE” the System’s performance.

             c. If Great Western purchases its nutrients through MWI for five years, MWI would
                pay the costs for the system.

             d. “All of the service and technical support is included, [MWI’s] policy is 24/7 365
                days per year.” (Emphasis in original.)

      8.     Casey DeHaan, on behalf of Great Western, accepted MWI’s Proposal on June 15,
2014. A copy of the accepted Proposal is attached as Exhibit 1.

        9.      By agreement dated August 5, 2014, Great Western placed an order for the system
to be installed at its facility (the “Order Agreement”). The Order Agreement is attached hereto as
Exhibit 2.

       10.        The key terms of the Order Agreement relevant to this lawsuit are as follows:

             a. MWI agrees to supply the System to Great Western, along with all replacement

                                                  2
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 4 of 17




               parts;

           b. Great Western agrees to keep the hoppers in the System stocked with nutrients such
              that the system does not run out of nutrients;

           c. Great Western agrees to provide a clean and otherwise suitable location for the
              System, “but shall not be responsible for system maintenance or wear and tear”;

           d. MWI agrees to waive charges for its “service” and “maintenance” of the System if
              MWI’s nutrients are purchased for the System and/or nutrients of equivalent quality
              are used;

           e. MWI acknowledges the importance of the System operat[ing] accurately and
              dependably on every portion of the feed treated through the system, as well as the
              stringent quality control standards for the ingredients used; and

           f. MWI retains ownership in the System.

        11.     Both the Proposal and the Order Agreement are in the name of Micro Beef
Technologies, Ltd. However, as of the dates of these agreements, MWI was the successor-in-
interest to Micro Beef Technologies, Ltd., and accordingly use of that name was a fictitious name
actually referring to MWI.

                                     Use of the MWI System

        12.     In the second half of 2014, Great Western began using the System to dispense all
of the nutrients it added to its feed. It purchased its full nutrient supply from MWI. This included
nutrients that were added in dry form, as well as nutrients added in liquid form.

       13.    Pursuant to the parties’ agreement, Great Western’s nutritionist would determine
the amount of nutrients to add for each cow. The nutrient instructions would then be relayed to
MWI’s technicians.

        14.    MWI’s technicians received the nutrient instructions, and from a remote location,
programmed them into a computer on-site at Great Western. The on-site computer would then
regulate the System – specifically how much of each nutrient was added to each batch of feed.

       15.     As part of its obligations, MWI sent maintenance personnel to Great Western,
approximately once per month, to service the System and to ensure that it was dispensing
accurately and properly.

        16.     MWI instructed Great Western that Great Western’s sole responsibility with respect
to operation of the System was to ensure that nutrients were loaded into the System’s hoppers, so
that there would be a constant supply of nutrients to dispense. Great Western performed that duty
and did not allow the hoppers to empty fully.




                                                 3
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 5 of 17




                                        Service Problems

        17.   Beginning in at least 2017, Great Western noticed that the service it was receiving
from MWI was slipping. Specifically, at this time, MWI’s service personnel became less
responsive when there were system malfunctions. Great Western observed that there were plugged
lines and pumps, and that MSI service personnel otherwise did not appear to be leaving the
equipment in a clean condition after their visits.

      18.   In light of this change in quality, Great Western proposed discontinuing use of
MWI’s System. In response, MWI sent high-level management to speak with Great Western’s
management on-site to try to salvage the relationship.

        19.    Based on MWI’s representations that it was fully committed to providing the
highest quality service and assuring that nutrients were dispensed properly, Great Western agreed
to continue using the System for liquid nutrients, although at that time it discontinued the use of
the system for dry nutrients.

                       Vitamin D Overdosing of Great Western’s Herd

        20.    By the beginning of 2018, Great Western was hopeful that the service concerns
experienced in 2017 had resolved, and that MWI management’s promise to provide top-quality
service was being honored.

        21.     In November 2018, however, Great Western conducted a review of its purchases
for nutrients. Through that review, it discovered that there had been a spike in the quantity of
Vitamin D that it had been required to purchase from MWI to comply with MWI’s instructions to
keep the Vitamin D liquid hopper full.

       22.    For example, although the amount of Vitamin D to be added for milk cows was
supposed to be in the range of approximately 16,000 IU/HD per day to 20,000 IU/HD per day,
during the February 2018 to November 2018 timeframe, MWI’s system was dispensing at least
220,000 to 280,000 IU/HD per day. Heifers had a lower dose but were also overfed.

       23.      Great Western immediately reported this to MWI. After review, MWI took
responsibility for this error and confirmed that its System had been over-dispensing Vitamin D
into Great Western’s feed since approximately February 2018. Indeed, admitting fault for this
over-dispensing, on November 19, 2018, MWI issued a credit to Great Western of $50,205.12,
which was MWI’s estimated cost of the excess Vitamin D that Great Western was forced to
purchase from MWI in light of the System over-dispensing Vitamin D.

        24.    The refund for the cost of the excess Vitamin D was only the tip of the iceberg as
to the damage caused by the Vitamin D poisoning of Great Western’s herd. A non-exclusive list
of the additional categories of damage caused by MWI is as follows:

           a. Increased incidence of morbidity and death of cattle;

           b. Increased incidence of milk-fever;


                                                4
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 6 of 17




             c. Increased incidence of sub-clinical milk-fever;

             d. Milk production losses;

             e. Chronic effects of myocardial fibrosis;

             f. Out-of-pocket veterinary costs; and

             g. Other health events including lameness and reproduction problems.

       25.      By letter dated February 27, 2020, Great Western put MWI on notice of this claim.

                                  FIRST CLAIM FOR RELIEF
                                         (Negligence)

       26.      Great Western incorporates here by reference all of the preceding paragraphs.

       27.      Great Western suffered injuries when its herd was damaged by Vitamin D
poisoning.

       28.      MWI’s maintenance and operation of the System was done in a negligent manner.

        29.    MWI’s maintenance and operation of the System was performed by MWI personnel
in the course and scope of their duties for MWI.

        30.    Pursuant to the doctrine of respondeat superior, MWI is responsible for the conduct
of its personnel with respect to maintenance and operation of the System.

       31.    MWI negligence, committed directly and/or through its employees, caused Great
Western to suffer injuries and damage from the Vitamin D poisoning in amounts to be proven at
trial.

                                 SECOND CLAIM FOR RELIEF
                                     (Breach of Contract)

       32.      Great Western incorporates here by reference all of the preceding paragraphs.

       33.    Great Western and MWI were parties to a contract memorialized in the Proposal
and the Order Agreement.

       34.      MWI breached the parties’ contract by, inter alia,

             a. Failing to install a System that accurately weighed Vitamin D in half-gram
                increments;

             b. Installing a System that failed to operate reliably; and

             c. Failing to conduct needed maintenance on the System to keep it running properly.


                                                  5
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 7 of 17




       35.     Great Western performed all its duties under the contract.

       36.       MWI’s breach of its duties caused damage to Great Western in amounts to be
proved at trial.

                                    PRAYER FOR RELIEF

        Great Western respectfully requests that this Court enter judgment in its favor and award
the following relief:

       A.      Damages in an amount to be determined at trial;

       B.      Pre- and post-judgment interest,

       C.      Costs; and

       D.      Such other relief as is just and proper.



                                        JURY DEMAND

       Plaintiff demands a jury on all claims.

Dated: March 24, 2020

                                              HUTCHINSON BLACK AND COOK, LLC

                                              By:       s/ Daniel D. Williams
                                                      Daniel D. Williams
                                                      Colleen M. Koch

                                                      Attorney for Plaintiff

Plaintiff’s Address:

39390 CR 39
Ault, Colorado 80610




                                                  6
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 8 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 9 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 10 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 11 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 12 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 13 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 14 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 15 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 16 of 17
Case 1:20-cv-01992-STV Document 5 Filed 07/08/20 USDC Colorado Page 17 of 17
